Citation Nr: 0323494	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  98-07 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for degenerative 
joint disease of the thoracolumbar spine by x-ray.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1982 to June 1987.

This appeal is from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The veteran apparently sought secondary service connection 
for lumbosacral disc disease and herniated disc (claimed as 
left leg radiculopathy), which the RO denied in February 1999 
and the veteran did not appeal.  Secondary service connection 
for lumbosacral disc disease and herniated disc is not at 
issue in the instant appeal.  


FINDINGS OF FACT

1.  Service connection for thoracolumbar degenerative joint 
disease is effective from July 25, 1997.

2.  From July 25, 1997 to the present, the veteran's 
thoracolumbar degenerative joint disease shown by x-ray study 
is manifested by slight limitation of motion without 
objective signs or symptoms of pain, painful motion or 
related phenomena or by flare-ups.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for thoracolumbar degenerative joint disease shown by x-ray 
are not met and have not been met for any time from the 
effective date of service connection to the present.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003-5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  VA has provided forms to authorize 
custodians of private medical records to release them to VA.  
No other forms are necessary in this case.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter of October 
1998, the RO notified the veteran of specific evidence 
necessary in the prosecution of his claim, that VA would 
attempt to obtain it and that he must provide it if VA cannot 
obtain it.  A letter from the RO of October 2002 reiterated 
the veteran's and VA's respective responsibilities for the 
production of evidence in claims for higher disability 
ratings of service-connected disabilities.  The supplemental 
statement of the case of October 2002 provided the veteran 
the complete text of 38 C.F.R. § 3.159.  VA has discharged 
its duty to notify the veteran of information and evidence 
necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO obtained all of the VA and 
non-VA medical records and other documents of which it was 
informed.  There is no outstanding duty to obtain evidence in 
this case.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has examined the veteran three times in 
connection with the instant claim and obtained medical 
opinions twice.  VA has discharged its duty to assist by 
providing examination and obtaining medical opinion.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  There has been no failure to 
obtain evidence from any source in this case.

II.  Higher Rating for Degenerative Joint Disease of the 
Thoracolumbar Spine

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO apparently considered staged ratings, characterizing 
the issue on appeal as the evaluation of the veteran's rating 
rather than as a claim for an increased rating, examining the 
veteran multiple times and considering the evidence in light 
of new evidence as it entered the record.  Consequently, the 
Board can, without remand of the matter to the RO, consider 
staging the disability rating of degenerative joint disease 
of the thoracolumbar spine without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 389 (1993).

In determining disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records reveal the veteran had multiple 
reported back injuries in service and that extensive medical 
examination and evaluation by specialists could produce no 
objective findings.  The medical board noted exaggerated 
complaints of pain.  Treatment by medical and physical 
therapy regimes produced no relief.  The final diagnosis by 
medical board was lumbosacral strain, subjective, persistent, 
with no objective findings.  A physical evaluation board 
found the veteran unfit for the duty for which he was 
trained.  The Army gave the veteran an honorable discharge 
for physical disability.

There is a hiatus in the medical record from the time of 
separation from service until about April 1994, when private 
medical records from Dr. Gonzalez show the veteran sought 
treatment for complaints of back pain.  In October 1996, he 
again complained of back pain for several days, which was 
treated with Motrin.  He reported a history of current and 
past infirmities; Dr. Gonzalez diagnosed chronic back pain.  
In December 1996 he complained of a lot of back pain for 
several days, for which he had not taken any medication.  He 
reported that he sometimes had to lift heavy boxes.  Dr. 
Gonzalez found rigidity in the lumbosacral area compatible 
with muscle spasm and diagnosed muscle spasm.  The doctor 
prescribed medication.

In June 1997, the veteran sought medical treatment through 
the Commonwealth of Puerto Rico Insurance Fund (State 
Insurance Fund) for a low back injury sustained while lifting 
a box at work on June 5, 1997.  Examination, including x-ray 
and electromyographic study, produced findings of pain in the 
lower third of the back and right hip, deviation of the 
dorsal vertebral column toward the right.  X-ray study 
revealed lumbosacral spondylosis and scoliosis.  The 
diagnosis was lumbosacral strain and scoliosis.  The examiner 
prescribed a course of physical therapy.

On July 7, 1997, the veteran sought first aid from the State 
Insurance Fund, reporting he had felt a strong pain in his 
left side while carrying some palettes at work.  X-ray study 
the next day revealed minimal lumbar scoliosis and early 
lumbar spondylosis, normal vertebral heights, alignment and 
disc spaces; no fractures identified.  The impression was 
minimal lumbar scoliosis and early lumbar spondylosis.

The veteran sought VA outpatient treatment for low back pain 
on July 24, 1997, reporting low back problems in service and 
increased low back pain since lifting heavy objects about 
three weeks previously.  The impression was low back pain.  
X-ray study showed no acute finding, mild thoracolumbar 
spondylosis comprising small anterior degenerative spur 
formation arising in the opposing end plates from T-12 
through L-3, and transitional L5 vertebra with an anomalous 
articulation between its right transverse process and the 
sacrum and evidence of spina bifida occulta.

The veteran filed an application for VA disability 
compensation for his low back disability on July 25, 1997.  
He did not report any back injuries at work or post-service 
treatment for back complaints, referencing his service 
medical records as the sole source of information about his 
claimed disability.

The veteran had a VA examination in September 1997, reporting 
history of multiple back injuries in service; he did not 
mention any post-service back injuries.  He reported having 
no current pain, but having overall back discomfort, that he 
could not arise upon squatting, and that pain increased with 
heavy lifting.  He reported severe low back pain attacks 
seven times during the last year, which he treated with non-
steroidal anti-inflammatory agents and muscle relaxants.  VA 
X-ray study the day before had shown thoracolumbar spine 
degenerative joint disease and a transitional L5-S1 vertebra.  
Objective findings on examination were negative for postural 
abnormalities of the back, for fixed deformities of the back, 
for evidence of cervicodorsolumbar paravertebral muscle 
spasm, and for objective evidence of pain on any motion 
performed in the examination.  Range of motion was full and 
complete for both cervical and lumbar sections, except lumbar 
flexion was limited to 75 degrees.  There was no muscle 
atrophy of any extremity.  Muscle reflexes were +2 and 
symmetrical for upper and lower extremities.  There were no 
pathologic reflexes and the veteran had a normal gait cycle.  
Straight leg raising was negative bilaterally.  The diagnoses 
were negative cervicolumbar spine musculoskeletal examination 
and thoracolumbar spine degenerative joint disease by x-ray.

On November 10, 1997, the veteran had a high contrast 
computed tomography (CT) study done for the State Insurance 
Fund, which showed L4-L5 central protruded disc.

The RO awarded service connection for thoracolumbar 
degenerative joint disease shown by x-ray in light of the 
findings in the recent VA examination and the service medical 
history, rating the disability as 10 percent disabling for 
the limitation of motion.  See 38 C.F.R. § 4.27, 4.71a, 
Diagnostic Code 5003-5292 (2002) (arthritis shown by x-ray is 
rated according to limitation of motion of the affected body 
part; disabilities rated for residual elements of an 
underlying disease are assigned a hyphenated diagnostic code, 
the first part for the underlying disease and the second for 
the affected body part).  The RO was not at that time 
informed of and did not consider any intercurrent injury 
occurring after service discharge.

In January 1998, privately done magnetic resonance imaging 
(MRI) revealed mild degenerative disc disease and a very 
small central disc herniation at L4/5.  April 1998 
electromyographic (EMG) and nerve conduction velocity (NCV) 
studies of the lower extremities produced no evidence of 
radiculopathy, myopathy or neuropathy.  May 1998 MRI May 1998 
revealed disc desiccation at L1-L2 and L4-L5 with slight 
concentric bulging of the L4-L5 disc and spondylosis at that 
level.  In June 1998, CT with contrast was compatible with 
degenerated disc and left posterior disc herniation with 
compression of the dural sac and left nerve root at L4-L5.  
Lumbar myelogram showed mild anterior compression of the 
dural sac at L4-L5.

Private treatment records of April 1998 show the veteran 
complaining of frequent low back pain.  Findings were 
consistent with muscle spasms with diagnoses of muscle spasms 
and herniated discs.

On November 18, 1998, the veteran had a VA general medical 
examination for compensation purposes.  The examiner reported 
that no medical records were available.  The examiner 
reported the veteran's service discharge as in 1997 and that 
he was not service connected.  The veteran reported a back 
injury in service.  He did not report post-service injury.  
The veteran reported continued low back pain with radiation 
to the left extremities [sic], lumbar muscle spasm, and 
numbness of the left arm and left leg.  The veteran denied 
any other pathologic history.  The examiner noted erect 
posture and a limping gait.  Neurologic examination was 
normal for reflexes, coordination and sensory.  Following an 
examination of the genitalia, the examiner stated there was 
no evidence of urinild [sic] thoracolumbar spondylosis and 
transitional L5 vertebra with evidence of spina bifida 
occulta L-5 transverse process with left sacrum; spondylosis 
with spina bifida occulta L5 level.  The examiner referred 
readers of his report to the orthopedic evaluation report.  
The examiner noted that x-ray showed mild thoracolumbar 
spondylosis and transitional L5 vertebra with evidence of 
spina bifida occulta L5 transverse process with left sacrum.  
The diagnoses were chronic low back pain; lumbar 
fibromyositis; mild thoracolumbar spondylosis; and spina 
bifida occulta L5 transitional vertebra with abnormal 
articulation with right transverse process and the sacrum.

Also on November 12, 1998, the examiner had a VA orthopedic 
examination for compensation purposes.  The veteran reported 
going to the State Insurance Fund in July 1997 after injuring 
his back while lifting a box at work.  The examiner noted the 
CT and MRI findings of L4-L5 herniated nucleus pulposus for 
which he was not a surgical candidate, and that VA x-ray 
studies of July 1997 had shown mild thoracolumbar spondylosis 
and a transitional L5 vertebra.  The veteran's current 
subjective complaints were mild low back pain with radiation 
to the posterior left buttock and leg associated with 
tingling and weakness of both legs, worse on the left.  The 
veteran reported that medical, physical therapy, and epidural 
injection had all been ineffective.  He reported that for 
severe pain he took Motrin at night and also had effective 
temporary pain control with Percocet and Daypro.  He reported 
that running or lifting objects precipitated pain and 
medication and rest alleviated pain.  The examiner noted the 
veteran had no need for crutches, brace or cane to walk.  The 
veteran reported difficulty bending and lifting heavy 
objects.  Objectively, his lumbar range of motion was 40 
degrees of flexion, 20 degrees of extension, 15 degrees of 
lateral flexion and 35 degrees of rotation, all with an 
apparently incomplete effort.  The examiner noted there was 
no painful motion in any movements of the lumbar spine or of 
dorsolumbar paravertebral muscle spasm.  There was objective 
evidence of mild weakness in both ankle dorsiflexor and 
extensor hallux longus muscles, with strength of 4/5.  There 
was no tenderness to palpation of the lumbar paravertebral 
muscles.  There were no postural abnormalities or fixed 
deformities of the back.  There was no muscle atrophy in the 
upper extremities.  There was a normal gait cycle.  There was 
positive straight leg raising and Lasegue sign in the left 
leg and diminished pinprick and smooth sensation on both L5-
S1 dermatomes of the feet.  There was diminished right ankle 
jerk +1.  The diagnosis was thoracolumbar degenerative joint 
disease.

In September 2001, the veteran had a VA examination of the 
spine for compensation purposes.  The examiner had the 
veteran's VA claims folder at the examination.  The veteran 
complained of pain, weakness, stiffness, fatigability, lack 
of endurance, etc.  Current complaints were severe low back 
pain with radiation to the left buttock and posterior leg up 
to the knee, most of the time associated with numbness.  He 
reported loss of strength in the left leg.  The veteran 
reported using Oxycodone every 12 hours, which controlled 
pain for about four hours.  Regarding periods of flare-up, 
the examiner noted there were no emergency room visits in the 
past two years due to severe low back pain; he had visited 
the VA primary care clinic in March 2001 and was treated with 
anti-inflammatory agents and analgesics.  In July 2001 he was 
referred to the chronic pain clinic following outpatient 
neurosurgical evaluation.  He reported that walking or 
sitting a lot, bending and lifting precipitated low back pain 
and medication, heating pads, ice packs and Ben-Gay massage 
alleviated low back pain.  The veteran reported that he had 
obtained Kenalog injection for acute, severe pain two or 
three times in the past year.  The examiner noted the veteran 
could walk unassisted but used a cane due to left-leg 
weakness.  The examiner, in noting the effects of the 
veteran's low back condition, related them to on-the-job 
injury in July 1997 and impairment of his activities of daily 
living, bathing, dressing, sexual intercourse, household 
chores, to the work injury.  On measuring the veteran's range 
of motion, the examiner noted 10 degrees of flexion and no 
measurements taken in any direction of motion because the 
veteran claimed severe pain; the motion demonstrated was 
without pain.  There was no evidence of painful motion of the 
lumbar spine; there was no spasm, weakness, tenderness, etc.  
There was no lumbar paravertebral muscle spasm; no weakness 
of the legs except left ankle dorsiflexor muscle and extensor 
hallucis longus with strength of 4/5; there was no tenderness 
to palpation of the lumbar paravertebral muscles.  There were 
no postural abnormalities or fixed deformities of the back.  
There was a two-centimeter muscle atrophy of the right thigh.  
There was no sensory deficit.  Knee jerks were symmetric and 
2+ bilaterally.  The ankle jerks were 1+ on the right and 2+ 
on the left.  The veteran had a normal gait cycle.  The 
diagnoses were thoracolumbar spine degenerative joint 
disease; mild midline central posterior HNP L4-L5 disc, 
causing mild compression upon the anterior aspect of the 
dural sac by VA MRI of January 2001; and left sided L4-L5 
bulging disc without significant herniation by State 
Insurance Fund CT myelogram .of January 1998.

The examiner reported careful review of the veteran's VA 
claims folder.  He compared the findings of the 1987 Army 
medical board, the September 1997 VA examination, and the 
several MRI and CT studies and concluded that the present 
disc disease is not secondary to or related to the service-
connected degenerative joint disease of the lumbar spine but 
to the job-related injury.

Outpatient records of August 1999 to August 2001 show 
repeated complaints of and treatment for chronic low back 
pain.  The veteran consistently reports back injury in 
service and the record of past medical history given the 
interviewing clinician is consistently silent for history of 
on-the-job injury.  March and May 2001 outpatient records and 
MRI report note the herniated disc, but without mention of 
injury other than in service.  In August 2001, the outpatient 
orthopedics clinic referred the veteran to physical therapy 
because of left manual muscle test and severe quadriceps 
atrophy and limited range of motion.  The history was of left 
knee pain and chronic low back pain with a history of injury 
in 1983.

On VA spine examination for compensation purposes in March 
2002, the examiner noted review of the veteran's medical 
records and claims file.  The veteran reported that his low 
back pain was worse since his last compensation examination.  
The veteran reported more intense low back pain and pain down 
his left leg.  He complained of constant burning pain, 
electricity on this low back radiating down his left buttock 
to his posterior knee and also from his low back to his upper 
back.  He complained of pain, weakness, stiffness, 
fatigability, lack of endurance, etc.  He reported numbness 
most of the time in his left lower extremity and of loss of 
strength in the extremity.  Regarding flare-ups, the veteran 
reported daily severe pain of seven to 10 on a scale of one 
to 10.  The examiner noted that the question of additional 
limitation of motion during flare-ups was inapplicable.  The 
veteran used knee and ankle braces on the left leg and walked 
with a cane.  The examiner noted need for assistance with 
bathing, dressing and removal of his braces and other 
activities of daily living.  The range of motion of the 
lumbar spine was 18 degrees of flexion, 0 degrees of 
extension, and 18 degrees of lateral flexion.  The veteran 
reported pain with all motions.

The examiner noted an exaggerated pain response, with loud 
complaints of pain and unprovoked verbalized discontent with 
his previous evaluations.  Regarding the extent to which 
range of motion and spinal function is additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups, the examiner again noted 
exaggerated pain response, breakaway of the left lower 
extremity during manual muscle test, and poor effort.  There 
were no spasms whatsoever palpated in the lumbar 
paravertebral muscles.  The veteran leaned towards the right 
when asked to stand erect.  The paravertebral musculature was 
symmetrical.  There were no atrophies.  Manual muscle test 
was 5/5 on the right lower extremity and 4/5 and on the left 
lower extremity with breakaway during manual muscle test 
throughout left lower extremity proximal muscles and distal 
muscles.  The veteran complained of pain and inability to 
hold the position asked of him.  Deep tendon reflexes were +2 
patellae, +2 Achilles bilaterally.  Straight leg raise test 
was positive on the left side at 40 degrees, and there was a 
positive cross leg test on the right leg.

The examiner reviewed the MRI and CT studies in the veteran's 
records and the service medical records, noting the several 
findings.  The examiner opined that it was unlikely that the 
veteran's current back disability is related to the service-
connected degenerative joint disease.

The veteran testified in February 2002 that he his current 
back condition symptoms were the same as he had had in 
service.  He contested the findings of the VA compensation 
examiners, asserting that none of them had touched him.  His 
wife testified that the veteran had had back problems since 
service and that the veteran's back had gotten worse and 
worse even before he went to the [State Insurance] fund, 
resulting in his loss of employment and inability to work.

As noted above, the veteran is service-connected for 
degenerative joint disease shown by x-ray study with slight 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5292 (2002).   Diagnostic code 5292 
provides a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
40 percent rating for severe limitation of motion.  The 
medical reports show considerably greater limitation of 
motion after the initial compensation examination and 
persistent complaints of very high levels of pain and of 
functional impairments, all of which can factor into the 
disability evaluation.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59 (2002).  

In analyzing the evidence of record, there are two material 
questions.  How much of the symptomatology manifested it due 
to the service-connected degenerative joint disease, and is 
the veteran a credible reporter of his symptoms?  It is 
impermissible to rate service-connected disabilities based on 
manifestations of non-service-connected conditions.  
38 C.F.R. § 4.14 (2002).  Such an erroneous practice is 
called pyramiding and is discouraged under the rating code.  
Id.  This rating must be based on the symptoms attributable 
to the service-connected degenerative joint disease.

The March 2002 compensation examiner's opinion was clear that 
the veteran's manifested back disability is not due to his 
service-connected degenerative joint disease but to disc 
disease and herniation related on the job injury.  The 
opinion was based on a thorough review of the records and 
comparison of the findings of tests and examinations at 
different times.  The opinion is persuasive and not 
contradicted by credible evidence.  Specifically, the 
findings in the outpatient records are not to the contrary.  
In light of the veteran's consistent misrepresentation by 
omission of his medical history, the outpatient records are 
evidence of his complaints, but not of the service-connected 
degenerative joint disease as the cause of them.  The August 
1998 private treatment record tends to corroborate the 
relationship between the veteran's low back pain at that time 
and the herniated disc.

The several examination reports amply show the veteran 
exaggerates his symptoms.  The consistent lack of objective 
indicia of pain, the breakaway on muscle testing, and his 
lack of genuine effort to cooperate with tests on examination 
all support the examiners' opinions.  The veteran's 
statements from as early as his initial application for VA 
disability, which post-dated his on-the-job injuries, reveal 
his misrepresentation of his condition.  Likewise his 
testimony that the several VA examiners did not touch him and 
therefore misreported the lack of muscle spasm and other 
findings is not credible.  The physician's who examined him 
were performing their professional duties.  They reported 
finding no muscle spasm on palpation and no other evidence of 
muscle spasm.  Their reports of their discharge of their 
professional duties are presumed accurate and therefore are 
credible absent better evidence than the veteran's testimony 
to the contrary.  The Board finds the veteran's reports of 
pain not credible.  The regulations that provide for 
consideration of pain in rating certain disabilities require 
objective indicia of pain.  See 38 C.F.R. §§ 4.40, 4.59 
(2002).  The records from Dr. Gonzalez show several findings 
compatible with muscle spasm, but all such findings except 
the April 1998 treatment note predate the effective date of 
service connection and are not pertinent evidence to the 
question how to rate the disability from July 25, 1997, to 
the present.  The single objective medical report of muscle 
spasm of April 1998 is insufficient basis to increase the 
rating, because it does not document a limitation of motion 
or a disability picture due to pain that more nearly 
approximates the criteria for the next higher rating.  See 
38 C.F.R. § 4.7 (2002).

Likewise, the veteran variously has sought treatment for 
acute, severe episodes of pain and reported constant levels 
of pain and related phenomena, see 38 C.F.R. § 4.45, DeLuca 
v. Brown, 8 Vet. App. 202 (1995), without flare-ups.  Two 
examiners found determinations of an additional increment of 
disability due to flare-up of symptoms inapplicable in light 
of the reports of constant symptoms.  These findings are 
persuasive that there is no basis for increasing the 
veteran's disability rating based on increased functional 
impairment of the thoracolumbar spine during flare-ups of the 
service-connected condition.

Finally, there remains the question of how to rate the 
veteran's service-connected degenerative joint disease.  
Given that the physicians who have examined him in 
conjunction with a comprehensive review of his documented 
medical history have found essentially no disability 
attributable to the service-connected degenerative joint 
disease and exaggeration of pain and other reported symptoms, 
it is appropriate to rate the veteran according to the 
examination findings that are least tainted by exaggerated 
reports of pain, lack of cooperation with the examination and 
misrepresentation of medical history as noted in the report 
of September 1997.

The September 1997 report found the veteran's back 
essentially normal with no objective manifestation of 
degenerative joint disease but the X-ray finding and the 
limitation of flexion to 75 degrees.  A 10 percent rating is 
correct with those findings.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5292 (2002).

The clear preponderance of the evidence is that the veteran 
exaggerates his subjective symptoms and that such objective 
symptoms as he has are attributable to a non-service-
connected condition.  In light of this, the preponderance of 
the evidence is against staging the rating.  The initial 10 
percent rating representing slight limitation of the lumbar 
spine attributable to his service connected degenerative 
joint disease of the thoracolumbar spine is proper for the 
entire period since the effective date of service connection.  
Moderate impairment has not been demonstrated.  




ORDER

A schedular rating higher than 10 percent for degenerative 
joint disease by x-ray of the thoracolumbar spine for any 
time from July 25, 1997, to the present is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

